Citation Nr: 0125097	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for thymoma (claimed as 
tumors of the lung) to include as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969 and from April 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  After the RO's 
most recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(recently codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

More specifically, the law provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

The record shows that multiple intrathoracic lesions were 
identified in June 1994 and believed to be consistent with 
neoplasm, most likely a primary lung neoplasm with probable 
mediastinal extension.  A June 1994 discharge summary also 
indicated that a mass in the left mid-lung was consistent 
with bronchogenic carcinoma.  Thereafter the veteran 
underwent testing and consultations with oncology and 
thoracic surgery, which included a biopsy and partial 
resection of the mediastinal mass.  The report of the June 
1996 biopsy diagnosed the veteran as having epithelial 
thymoma.  A July 1996 treatment note from the Birmingham VA 
Medical Center also described the veteran as having an 
invasive thymoma.  A September 1997 consultation report 
described the veteran as having thymoma with a lung 
metastasis.  Subsequent treatment records show that the 
veteran continued to receive care for thymoma and the 
residuals of the disease.

The veteran has not been afforded a VA examination and the 
current evidentiary record does not include an opinion with 
respect to the etiology of thymoma.  However, the record does 
contain medical notation of the veteran's exposure to 
herbicides during service in Vietnam and the possibly that 
such exposure could be etiologically related to his 
thymoma/lung tumors.  Thus, consistent with the VCAA, remand 
to obtain a medical opinion pertinent to the etiology of the 
veteran's thymoma, claimed as tumors of the lung, is 
necessary prior to Board adjudication on the merits.  See 
38 U.S.C. § 5103A (West Supp. 2001).

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
lung tumors or for thymoma.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment records are 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for VA examination by a physician 
with appropriate expertise to determine 
the etiology of thymoma/lung tumors.  The 
examiner must review the claims folder 
before completing the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified lung tumors are 
primary versus metatastic in nature.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that thymoma, or any lung tumor, is 
etiologically related to herbicide 
exposure or other incident of the 
veteran's military service.  The examiner 
should provide the supporting rationale 
for each opinion expressed.  


4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA and 
its implementing regulations.

5.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


